Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment filed on August 20, 2021 has been entered.
Drawings
1.	The drawings were received on August 20, 2021.  These drawings are accepted.
2.	The drawings were received on July 13, 2021.  These drawings are not accepted.  See Notice of Non-Compliant Amendment (37 CFR 1.131) on July 20, 2021.
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Joel D. Skinner on August 24, 2021.
	In the claims:
	a.	Claim 1, line 12, replace “environment” by - - external - -;
	b.	Claim 19, line 8, replace “environment” by - - external - -;

	d. 	Claim 22, line 10, replace “environment” by - - external - -.
	In the specification:
In the Amendment filed on August 20, 2021, page 3, line 4, change the instruction “Please replace the paragraph that begins at page 4, line 18 as follows” (emphasis added) to - - Please replace the paragraph that begins at page 14, line 18 as follows - - (emphasis added).
Substitute Specification
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Reasons for Allowance
1.	Claims 1, 4, 8-13, 16-20 and 22-23 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the application is
allowed due to, inter alia, the following limitations in representative claim 1 as shown in FIGS. 1-27 and described in the specification as seen in, e.g., Pub. No. US 20200378482 (hereinafter “Pub.’482”) of this application.  See also Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01.
	a linear drive assembly (24, FIG. 8) connected to the transmission (22, FIGS. 6-8), the linear drive assembly (24) comprising a rotary to linear converter (66) communicatively connected to the drive gear (62, FIG. 8), and a linear output shaft (14, FIGS. 8-9) connected to the rotary to linear converter (66), the linear output shaft (14) being configured to be connected to an external element (not shown, Pub.’482 ¶ 17); and
 
a remote control communication circuit (FIGS. 17-23, Pub.’482 ¶ 60 et seq.) communicatively connected to the motor (20/28, FIGS. 6-10), the remote control communication circuit (FIGS. 17-23) comprising a GHz transmitter/receiver (82, FIGS. 12 and 16-23, Pub.’482 ¶ 60 et seq.) configured for paring the actuator (10) to a remote control device (not shown, Pub.’482, ¶ 59) and a Sub GHz transmitter/receiver (106, FIG. 20, Pub.’482 ¶ 60) configured for communicating operational control signals between the remote control device and the actuator (10). (Reference characters, figures, Pub.’482 paragraphs, bold and emphases added) 
 
See also similar limitations in claims 19-20 and 22-23.
In the instant case, the written description makes clear that the term “configured to” or “control for” in the claims have a narrow meaning “made to” or “designed to” as described in specification (see Pub.’482, e.g., at ¶¶ 17-18, 59-60).  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  
The closest prior art Kleefeldt et al. (US 5,697,236) does not teach or suggest, inter alia,  the remote control communication circuit comprising a GHz transmitter/receiver and a Sub GHz transmitter/receiver and its functional limitation recited in claims 1, 19-20 and 22-23.  If a person having ordinary skill in the art (PHOSITA) at the time the application was filed to form Kleefeldt’s actuator assembly such that Kleefeldt’s actuator comprises the remote control communication circuit comprising a GHz transmitter/receiver and a Sub GHz transmitter/receiver, the PHOSITA would render Kleefeldt’s actuator “inoperable for its intended purpose” or alter Kleefeldt’s “principle of operation.”  See MPEP §§ 2143.01(V-VI).  
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1, 19-20 and 22-23.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the PHOSITA in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a. 	GB 2585491A corresponding to this application (see Search Report); and
b.	Walker et al. (US 20170265584) teaches an actuator (30), a gear motor (145), a worm gear (150), a processor circuit (1020, FIGS. 8A, 10A), and a control circuit (1722, FIG. 20, ¶¶ 188 et seq.).  However, Walker does not teach or suggest the GHz transmitter/receiver and the
Sub GHz transmitter/receiver.
Correspondence		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656